FITZPATRICK, Chief Judge,
dissenting.
While I concur with the majority’s statement of the applicable legal standard, I disagree with their application of the law to the instant facts. Consequently, I respectfully dissent.
Under the circumstances presented, I would hold that claimant’s letter of November 6, 1995, combined with the mitigating factors outlined below, effected a cure of her prior unjustified refusal of medical treatment. Clearly claimant’s mental conditions of depression and agoraphobia constituted mitigating circumstances which explained any delay in contacting Dr. Preuss. While it would have been preferable for claimant to have seen Dr. Preuss on November 7, 1995 rather *595than' February 29, 1996, I believe she has demonstrated the requisite good faith necessary to accomplish the verbal cure. At her later appointments with Dr. Preuss on February 29, 1996 and July 23,1996, claimant stated she was willing to have the surgery, but, in light of her stable condition, Dr. Preuss no longer recommended it. Claimant’s statements to her treating physician, that she was willing to submit to surgery if it was still recommended, were affirmative actions which reinforced the good faith demonstrated in her November 6, 1995 letter.
Therefore, I would hold that claimant timely and effectively cured her prior refusal of care and would affirm the commission.